Grice, Justice.
His petition seeking discharge by writ of habeas corpus having been dismissed, Hal Irwin appeals to this court. The petition, filed in the Superior Court of Montgomery County, named as respondent J. L. Downie, Warden of the Montgomery Prison Branch. It alleged, insofar as necessary to recite here, that, pursuant to sentences not specified, he is confined within a prison unit which is unhealthy, injurious and dangerous to his health by reason of specified conditions, which constitutes cruel and inhumane punishment forbidden by the State and Federal Constitutions. The petition prayed, in addition to service and rule nisi, that he be discharged from custody of the respondent.
The trial court properly dismissed this petition for failure to state a claim upon which relief can be granted.
Nowhere does it allege that the sentences under which the applicant is detained are void for any reason. Rather, the petition urges that the conditions of the prison where he is confined are unsanitary. Assuming for the sake of the argument that this is true, correction is not to be had by discharging applicant, upon habeas corpus, from serving the sentences imposed upon him. The rule is well established that the writ of habeas corpus “is an appropriate remedy only when the sentence under which the applicant is being detained is for some reason absolutely void. . .” Archer v. Grimes, 222 Ga. 8, 9 (148 SE2d 395), and citations.

Judgment affirmed.


All the Justices concur.